          Case 5:18-cv-00990-JKP Document 27 Filed 10/30/19 Page 1 of 2


                                                                                 FILED
                       IN THE UNITED STATES DISTRICT COURT       OCT 3 0 2019
                            WESTERN DISTRICT OF TEXAS               .ITRCT COURT
                                                           CLERK,
                               SAN ANTONIO DIVISION       WE8TERf (STRICT QF TEXAS
                                                                           BY       flh/'J


 EQUAL EMPLOYMENT OPPORTUNITY                        §
                                                                                     lJPUTY OLE1(
 COMMISSION,                                         §
                        Plaint                       §
                                                     §
 AND                                                 §
                                                     §
 ALFREDO GARCIA, ANA TREVINO,                        §
 FRANCISCO ANDRADE, JOSE                             §
 ARREAZA, AVILIO ARRIAZA, ALMA                       §
 BALDERAS, ANGELICA CORTES,                          §
 ISRAEL FLORES, JOSE FLORES,                         §
 VICTOR FLORES, MIGUEL GAMEZ,                        §   NO: 5:18-CV-00990-JKP
 TOMAS GAL VAN, VICTOR GUEVARA,                      §
 ADRIAN GUILLEN, CLEOFAS HINOJOSA,                   §
 SERGIO IRETA, JAIME LEAL, VERONICA                  §
 NAVARRETE, MIGUEL PEREZ, ERICK                      §
 RUIZ, ERNESTO VASQUEZ RUBIO,                        §
 GUILLERMO VITELA, SERGIO PAZ, AND                  §
 SERGIO VITELA,                                     §
                                                    §
                       Plain 4ff-Intervenors,       §
                                                    §
 vs.                                                §
                                                    §
 DH SAN ANTONIO MANAGEMENT, LLC,                    §
 ETAL.,                                             §
                                                    §
                      Deftndants.

          FINAL JUDGMENT AND ORDER ENTERING CONSENT DECREE

       On this day came on to be heard the parties' Joint Motion to Enter Consent Decree. After

reviewing the Consent Decree, the Court finds that all issues in the EEOC's Complaint have been

resolved, that the parties are in agreement, and that the Consent Decree should be entered.

       It is therefore ordered that the Consent Decree is hereby entered. The Court shall retain

jurisdiction of this case during the term of this Consent Decree to enforce compliance with the
         Case 5:18-cv-00990-JKP Document 27 Filed 10/30/19 Page 2 of 2




terms and conditions of this Consent Decree and to take any action necessary or appropriate for its

enforcement, interpretation, execution, or adjudication of disputes.

       It is so ORDERED.


       Signed this3_day of                                      ,   2019.



                                                         BLE JASON PULLIAM
                                                        STATES DISTRICT JUDGE
